DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-3, 5, 6, 10, 12-16, 19, 22, 23, 25, and 131-137 are pending. 
3.	Claims 131-137 are withdrawn. 
4.	Claims 1-3, 5, 6, 10, 12-16, 19, 22, 23, and 25 are examined. 
5.	All objections and rejections not set forth below are withdrawn.  Applicant’s argument directed to the withdrawn rejections are moot. 
Continued Examination Under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 13, 2020 has been entered.
Election/Restrictions
7.	Applicant’s election without traverse of Group I, claims 1-3, 5, 6, 10, 12-16, 19, 22, 23, 25, and 130, in the reply filed on April 25, 2019 is acknowledged.  In the instant amendments, Applicant canceled all previously withdrawn claims and added new claims 131-137. The claims are drawn to two methods of identifying a nucleotide sequence of a glycosyltransferase with method steps that are distinct from the steps of the elected 
Therefore, claims 131-137 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on April 25, 2019.
Claim Objections
8.	Claims 1, 15, 16, 19, and 23 objected to because of the following informalities: The claims are objected to because they refer to proteins as “having a nucleotide sequence.”  For example, in claim 1, the recitation “glycosyltransferase having a nucleotide sequence” is improper because a glycosyltransferase is a protein.  Claims 15, 16, 19, and 23, similarly, refer to an ABC transporter, a cytochrome P450, and a catalase by referencing a nucleic acid sequence.  The claims should be amended to properly reflect the fact that said proteins are encoded by the referenced nucleic acid sequences.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
10.	Claims 1-3, 5, 6, 10, 12-16, 19, 22, 23, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for the generation of water-soluble cannabinoids, comprising expressing, in yeast cells, tobacco glycosyltransferases NtGT1, 2, 4, and 5; and expressing UGT76G1 from Stevia rebaudiana, wherein said glycosyltransferases are co-expressed with a catalase from E. coli, does not reasonably provide enablement for the instant method as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
In re Wands, 858 F.2d 731 (Fed. Cir. 1988) lists the following eight factors for determining whether undue experimentation would be required to practice an invention: (1) quantity of experimentation necessary; (2) amount of direction or guidance supplied; (3) presence or absence of working examples; (4) nature of the invention; (5) state of the prior art; (6) relative skill of those in the art; (7) predictability or unpredictability or the prior art; (8) breadth of the claims. 
Applicant claims an in vivo method for the generation of water-soluble cannabinoids in yeast cell suspension, comprising expressing in a genetically modified yeast cell culture a heterologous glycosyltransferase, wherein said glycosyltransferase is selected from the list which includes the enzymes encoded by the nucleic acids with the SEQ ID NO’s recited in claim 1; including wherein the method comprises introducing one or more cannabinoids to said suspension cell culture, and further comprising 
Applicant teaches co-expressing four glycosyltransferases from tobacco, NtGT1, NtGT2, NtGT4, and NtGT5, or a glycosyltransferase from Stevia rebaudiana in yeast cells, and applying CBDA to the yeast cells (Examples 12 and 13).  Applicant teaches that NtGT4 resulted in the highest levels of glycosylation of CBDA (Example 14; Materials and Methods Example 13).  Applicant teaches as follows: “Additional embodiments of the current invention may include the transformation of tobacco, yeast or plant cells, such as Cannabis, with one or more exogenous P450 genes.  In one preferred embodiment, this may include Cytochrome P450 (CYP3A4) from Mus musculus (SEQ ID NO. 69 and 70) as well as P450 oxidoreductase gene (CYP oxidoreductase) from Mus musculus (SEQ ID NO. 71 and 72). In some embodiment, the aforementioned gene may be codon optimized for expression in yeast cells” (page 92, lines 6-11).  
	Applicant teaches overexpressing human cytochrome P450 (CYP3A4) and P450 oxidoreductase in tobacco leaves and teaches that P450 overexpression enhances the glycosylation of cannabinoids (Examples 1 and 2).  Applicant teaches that SEQ ID NO: 1-4 are “protein and DNA sequences” for the expression of CYP3A4 and P450 oxidoreductase (Example 1). 
	Applicant does not teach how to practice the claimed invention through the full scope of the claims.  For example, claim 1, in addition to the SEQ ID NO’s that represent the UGT76G1 glycosyltransferase from Stevia rebaudiana and NtGT1, NtGT2, NtGT4, and NtGT5 from tobacco, also encompasses a glycosyltransferase from Lycium barbarum, designated UGT73A10 (SEQ ID NO: 63) and NtGT3 from tobacco (SEQ ID NO: 37).  The specificaiton has not taught how to practice the claimed method using said two glycosyltransferases.  
	In addition, the claimed methods encompass co-expression, in yeast cell suspension culture, of the glycosyltransferase with an ABC transporter, a P450 oxidoreductase, or a heterologous catalase.  The specification, however, only reduced to practice the overexpression of a glycosyltransferase and a catalase (Example 12).  
Moreover, even to the extent that the specification teaches the use of the UGT76G1 from S. rebaudiana, or the four glycosyltransferases from tobacco and one cannabinoid, in yeast culture, there was substantial variability observed with regard to the resultant glycosylation (see Examples 12-16).  Given said variability, it would be unpredictable to extrapolate the teachings of the specification to other glycosyltransferases, such as UGT73A10 from Lycium barbarum or NtGT3. 
This is consistent with the state of the prior art.  Although, as set forth in the obviousness rejection below, the prior art does make it obvious to use the UGT76G1 glycosyltransferase from S. rebaudiana in a method for producing glycosylated cannabinoids in yeast culture, the art appears silent with regard to the use of tobacco glycosyltransferases in said method.  The art also provides no guidance for how to use additional exogenous proteins in combination with said glycosyltransferases in yeast cells.  
Moreover, the one plant glycosyltransferase that is characterized in the prior art as having glycosylation activity towards a range of cannabinoids, UGT76G1, was identified only after an extensive screening of a library of glycosyltransferases (see 
Given limited guidance supplied by Applicant, the breadth of the claims and the nature of the invention, as well as the unpredictability in the art, it would have required one skilled in the art undue trial and error experimentation to practice the claimed invention through the full scope of its claims.
Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-3, 5, 6, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zipp et al (US Patent Publication 2018/0264122, filed on March 22, 2018, effective filing date  September 22, 2016), in view of Hardman et al (BioRxiv Preprint Server for Biology (Cold Spring Harbor), pg. 1-25, published online January 30, 2017), and GenBank Accession number KC631816 (submitted May 22, 2013). 
The claims are drawn to an in vivo method for generation of water-soluble cannabinoids, comprising the use of glycosyltransferases encoded by SEQ ID NO: 7, 27, 29, 31, 33, 35, 37, 39, 55, 57, 59, 61, or 62.  The specification indicates that SEQ ID NO: 7 is a nucleic acid sequence that encodes Stevia rebaudiana glycosyltransferase UGT76G1, which nucleic acid has been codon-optimized for expression in Pichia pastoris (see Example 12, on page 88) and that SEQ ID NO: 8 is the protein encoded by said nucleic acid (see pg. 165-166). 
Zipp et al teach a method of producing a cannabinoid glycoside, comprising incubating a cannabinoid aglycone with a sugar donor in the presence of one or more glycosyltransferases.  Zipp et al teach said method wherein the glycosyltransferase is a UGT76G1 or a UGT76G1-like transferase (paragraphs 0127-0128).  Zipp et al teach said method, wherein the production of a cannabinoid glycoside prodrug comprises expressing one or more glycosyltransferase in a cell or a plant and isolating the cannabinoid glycoside prodrug (paragraph 0139).  Zipp et al teach that the cells of their invention include yeast cells, such as Pichia pastoris (paragraph 0204).  Zipp et at teach codon-optimizing the nucleic acid sequence encoding UGT76G1 for expression in P. pastoris (paragraph 0142).  Zipp et al teach that the constructs of their invention include appropriate regulatory elements, such as promoters active in yeast (paragraph 0190-0191).  Zipp et al teach that UGT76G1 is capable of primary, secondary or tertiary glycosylation of substrates with diverse chemical structure, including cannabinoids (paragraph 0157).  Zipp et al teach that UGT76G1 has the unique ability to transfer multiple glucose residues to the CBD molecule (paragraph 0142). 

Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
Frame
941 bits(2432)
0.0()
Compositional matrix adjust.
457/458(99%)
458/458(100%)
0/458(0%)



Query  1    MENKTETTVRRRRRIILFPVPFQGHINPILQLANVLYSKGFSITIFHTNFNKPKTSNYPH  60
            MENKTETTVRRRRRIILFPVPFQGHINPILQLANVLYSKGFSITIFHTNFNKPKTSNYPH
Sbjct  1    MENKTETTVRRRRRIILFPVPFQGHINPILQLANVLYSKGFSITIFHTNFNKPKTSNYPH  60

Query  61   FTFRFILDNDPQDERISNLPTHGPLAGMRIPIINEHGADELRRELELLMLASEEDEEVSC  120
            FTFRFILDNDPQDERISNLPTHGPLAGMRIPIINEHGADELRRELELLMLASEEDEEVSC
Sbjct  61   FTFRFILDNDPQDERISNLPTHGPLAGMRIPIINEHGADELRRELELLMLASEEDEEVSC  120

Query  121  LITDALWYFAQSVADSLNLRRLVLMTSSLFNFHAHVSLPQFDELGYLDPDDKTRLEEQAS  180
            LITDALWYFAQSVADSLNLRRLVLMTSSLFNFHAHVSLPQFDELGYLDPDDKTRLEEQAS
Sbjct  121  LITDALWYFAQSVADSLNLRRLVLMTSSLFNFHAHVSLPQFDELGYLDPDDKTRLEEQAS  180

Query  181  GFPMLKVKDIKSAYSNWQILKEILGKMIKQTRASSGVIWNSFKELEESELETVIREIPAP  240
            GFPMLKVKDIKSAYSNWQILKEILGKMIKQT+ASSGVIWNSFKELEESELETVIREIPAP
Sbjct  181  GFPMLKVKDIKSAYSNWQILKEILGKMIKQTKASSGVIWNSFKELEESELETVIREIPAP  240

Query  241  SFLIPLPKHLTASSSSLLDHDRTVFQWLDQQPPSSVLYVSFGSTSEVDEKDFLEIARGLV  300
            SFLIPLPKHLTASSSSLLDHDRTVFQWLDQQPPSSVLYVSFGSTSEVDEKDFLEIARGLV
Sbjct  241  SFLIPLPKHLTASSSSLLDHDRTVFQWLDQQPPSSVLYVSFGSTSEVDEKDFLEIARGLV  300

Query  301  DSKQSFLWVVRPGFVKGSTWVEPLPDGFLGERGRIVKWVPQQEVLAHGAIGAFWTHSGWN  360
            DSKQSFLWVVRPGFVKGSTWVEPLPDGFLGERGRIVKWVPQQEVLAHGAIGAFWTHSGWN
Sbjct  301  DSKQSFLWVVRPGFVKGSTWVEPLPDGFLGERGRIVKWVPQQEVLAHGAIGAFWTHSGWN  360

Query  361  STLESVCEGVPMIFSDFGLDQPLNARYMSDVLKVGVYLENGWERGEIANAIRRVMVDEEG  420
            STLESVCEGVPMIFSDFGLDQPLNARYMSDVLKVGVYLENGWERGEIANAIRRVMVDEEG
Sbjct  361  STLESVCEGVPMIFSDFGLDQPLNARYMSDVLKVGVYLENGWERGEIANAIRRVMVDEEG  420

Query  421  EYIRQNARVLKQKADVSLMKGGSSYESLESLVSYISSL  458
            EYIRQNARVLKQKADVSLMKGGSSYESLESLVSYISSL
Sbjct  421  EYIRQNARVLKQKADVSLMKGGSSYESLESLVSYISSL  458

One or ordinary skill in the art will recognize that an amino acid sequence makes obvious at least one nucleic acid encoding it.  Zipp et al also teach, at SEQ ID NO: 2, a nucleic acid encoding SEQ ID NO: 1 (paragraph 0165). 
Zipp et al do not expressly teach the instant SEQ ID NO: 7, or the steps of the instantly claimed method as a single embodiment. 
	Hardman et al teach an in vitro method of producing glycosylated cannabinoids.  Hardman et al teach screening a library of glucosyltransferases for glycosylation activity S. rebaudiana as having the glycosylation activity against a range of cannabinoids (Abstract).  Hardman et al teach that the glycosylated cannabinoids showed greatly increased water solubility, which may enable new ways of pharmaceutical delivery options for cannabinoids (Abstract).  Hardman et al teach primers for cloning of the UGT76G1 gene from S. rebaudiana (pg. 13). 
GenBank Accession Number KC631816 teaches an amino acid sequence of the UGT76G1 from S. rebaudiana that has 100% sequence identity to the instant SEQ ID NO: 8 (Protein ID AGL95113), and the nucleic acid encoding it.  The sequence alignment between the instant SEQ ID NO: 8 and the protein of KC631816 is set forth below. 
UDP-glycosyltransferase 76G1 [Stevia rebaudiana] 
Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
Frame
941 bits(2432)
0.0()
Compositional matrix adjust.
458/458(100%)
458/458(100%)
0/458(0%)


Features:
Query  1    MENKTETTVRRRRRIILFPVPFQGHINPILQLANVLYSKGFSITIFHTNFNKPKTSNYPH  60
            MENKTETTVRRRRRIILFPVPFQGHINPILQLANVLYSKGFSITIFHTNFNKPKTSNYPH
Sbjct  1    MENKTETTVRRRRRIILFPVPFQGHINPILQLANVLYSKGFSITIFHTNFNKPKTSNYPH  60

Query  61   FTFRFILDNDPQDERISNLPTHGPLAGMRIPIINEHGADELRRELELLMLASEEDEEVSC  120
            FTFRFILDNDPQDERISNLPTHGPLAGMRIPIINEHGADELRRELELLMLASEEDEEVSC
Sbjct  61   FTFRFILDNDPQDERISNLPTHGPLAGMRIPIINEHGADELRRELELLMLASEEDEEVSC  120

Query  121  LITDALWYFAQSVADSLNLRRLVLMTSSLFNFHAHVSLPQFDELGYLDPDDKTRLEEQAS  180
            LITDALWYFAQSVADSLNLRRLVLMTSSLFNFHAHVSLPQFDELGYLDPDDKTRLEEQAS
Sbjct  121  LITDALWYFAQSVADSLNLRRLVLMTSSLFNFHAHVSLPQFDELGYLDPDDKTRLEEQAS  180

Query  181  GFPMLKVKDIKSAYSNWQILKEILGKMIKQTRASSGVIWNSFKELEESELETVIREIPAP  240
            GFPMLKVKDIKSAYSNWQILKEILGKMIKQTRASSGVIWNSFKELEESELETVIREIPAP
Sbjct  181  GFPMLKVKDIKSAYSNWQILKEILGKMIKQTRASSGVIWNSFKELEESELETVIREIPAP  240

Query  241  SFLIPLPKHLTASSSSLLDHDRTVFQWLDQQPPSSVLYVSFGSTSEVDEKDFLEIARGLV  300
            SFLIPLPKHLTASSSSLLDHDRTVFQWLDQQPPSSVLYVSFGSTSEVDEKDFLEIARGLV


Query  301  DSKQSFLWVVRPGFVKGSTWVEPLPDGFLGERGRIVKWVPQQEVLAHGAIGAFWTHSGWN  360
            DSKQSFLWVVRPGFVKGSTWVEPLPDGFLGERGRIVKWVPQQEVLAHGAIGAFWTHSGWN
Sbjct  301  DSKQSFLWVVRPGFVKGSTWVEPLPDGFLGERGRIVKWVPQQEVLAHGAIGAFWTHSGWN  360

Query  361  STLESVCEGVPMIFSDFGLDQPLNARYMSDVLKVGVYLENGWERGEIANAIRRVMVDEEG  420
            STLESVCEGVPMIFSDFGLDQPLNARYMSDVLKVGVYLENGWERGEIANAIRRVMVDEEG
Sbjct  361  STLESVCEGVPMIFSDFGLDQPLNARYMSDVLKVGVYLENGWERGEIANAIRRVMVDEEG  420

Query  421  EYIRQNARVLKQKADVSLMKGGSSYESLESLVSYISSL  458
            EYIRQNARVLKQKADVSLMKGGSSYESLESLVSYISSL
Sbjct  421  EYIRQNARVLKQKADVSLMKGGSSYESLESLVSYISSL  458

	At the time of filing, it would have been prima facie obvious to modify the teachings of Zipp et al and express, in a yeast culture, including that of Pichia pastoris, a construct, comprising, operably linked to a promoter, a nucleic acid encoding the UGT76G1 glycosyltransferase from S. rebaudiana.  It would have been obvious to introduce one or more of the cannabinoids towards which said enzyme is active into said yeast cell culture, including CDB, THC, CBDV, or CBN, taught by Hardman et al and Zipp et al.  One would reasonably expect the resultant cannabinoids to become glycosylated, at one or more positions, by said enzyme.  It would have been obvious to optimize said nucleic acid for expression in yeast, given the teachings of Zipp et al, and as a matter of standard industry practice.  
	It would have been obvious to use, in said method, a nucleic acid encoding the UGT76G1 of Zipp et al.  Since the protein of Zipp et al possessed the cannabinoid glycosylation function and was isolated from S. rebaudiana, it would be reasonably considered an isoform that is functional equivalent of the UGT76G1 of the instant invention (SEQ ID NO: 8), despite one conserved amino acid difference.  Similarly, a codon-optimized version of the nucleic acid encoding said UGT76G1 of Zipp et al would be functionally equivalent to SEQ ID NO: 7.  It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Similarly, it would have been obvious to use the primers of Hardman to isolate any UGT76G1 gene from S. rebaudiana, including that encoding the instant SEQ ID NO: 8.  GenBank Accession KC631816 teaches that said gene and protein were known in the art. 
	One would have been motivated to combine said teachings in view of the fact that glycosylated cannabinoids have higher solubility in water, which is desirable for their bioavailability, as taught by Hardman et al and Zipp et al.  Given that Zipp et al and Hardman et al successfully reduced their methods to practice, one would have had reasonable expectation of success. 

13.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zipp et al (US Patent Publication 2018/0264122, filed on March 22, 2018, effective filing date  September 22, 2016), in view of Hardman et al (BioRxiv Preprint Server for Biology (Cold Spring Harbor), pg. 1-25, published online January 30, 2017), and GenBank Accession number KC631816 (submitted May 22, 2013), as applied to claim 1, above, and further in view of Hollingsworth et al (US Patent Publication 2006/0106212, published May 18, 2006). 
The claim is drawn to the method of claim 1 further comprising the step of introducing at least one glycosidase inhibitor to said yeast suspension culture, including wherein said inhibitor is deoxynojirimycin. 

Hollingsworth et al teach deoxynojirimycin and castanospermine, potent glycosidase inhibitors (Abstract; paragraphs 0004-0008; 0030).  
At the time of filing, it would have been prima facie obvious to modify the method made obvious by the teachings of Zipp et al, Hardman et al, and the GenBank Accession number KC631816 and add either of the inhibitors of Hollingsworth et al to the yeast cell culture, wherein the cells express a glycosyltransferase and wherein the culture contains an added cannabinoid.  One would have been motivated to do so to prevent deglycosylation of the glycosylated cannabinoids.  One would have been particularly motivated to use deoxynojirimycin in view of its broad spectrum of activity (see Hollingsworth et al, paragraph 008).  Given the teaching of Hollingsworth et al, one would have had reasonable expectation of success. 

14.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zipp et al (US Patent Publication 2018/0264122, filed on March 22, 2018, effective filing date  September 22, 2016), in view of Hardman et al (BioRxiv Preprint Server for Biology (Cold Spring Harbor), pg. 1-25, published online January 30, 2017), and GenBank Accession number KC631816 (submitted May 22, 2013), as applied to claim 1, above, and further in view of Draborg (US Patent Publication 2010/0021967, published January 28, 2010).
The claim is drawn to the method of claim 1 further comprising the step of expressing at least one alpha-factor secretion signal. 

	Draborg teaches the use of yeast alpha-factor signal peptides to facilitate heterologous protein production in yeast, including known alpha-factor signal peptides, and an improved variant (paragraphs 0003-0005; 0008-0012). 
At the time of filing, it would have been prima facie obvious to modify the method made obvious by the teachings of Hardman et al, Tanaka et al, and GenBank Accession number KC631816 and use the alpha-factor signal peptides of Draborg in combination with the UGT76G1 glycosyltransferase from S. rebaudiana.  One would have been motivated to use said signal peptide to facilitate the production of the expressed glycosyltransferase. 

15.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zipp et al (US Patent Publication 2018/0264122, filed on March 22, 2018, effective filing date  September 22, 2016), in view of Hardman et al (BioRxiv Preprint Server for Biology (Cold Spring Harbor), pg. 1-25, published online January 30, 2017), and GenBank Accession number KC631816 (submitted May 22, 2013), as applied to claim 1, above, and further in view of Yazaki, K. (FEBS Letters (2006) 580:1183-1191) and GenBank Accession Number AY017168 (submitted September 25, 2002). 
	The claims are directed to the method of claim 1 further comprising the step of expressing a heterologous ABC transporter, including wherein said transporter is an ABCG2 from humans, including wherein it is encoded by a nucleotide sequence according to SEQ ID NO: 9.  It is noted that due to the use of the indefinite article in 
The teachings of Zipp et al, Hardman et al, Tanaka et al, and GenBank Accession number KC631816 have been set forth above.  The references do not expressly teach the use of an ABC transporter, including ABCG2.
	Yazaki et al teach that ABC transporters are involved in the transport of a variety of plant secondary metabolites, including alkaloids (Abstract).  Yazaki et al teach that several mammalian ABC transporters, including ABCG2 from humans, are known as efflux carriers of plant secondary metabolites , especially those showing cytotoxicity, like alkaloids (page 1187, left col.).  
GenBank Accession Number AY017168 teaches a nucleic acid encoding an ABCG2 transporter from humans that shows multiple regions of sequence identity to the instant SEQ ID NO: 9 (see Sequence Search Results for SEQ ID NO: 2 against the GenEmbl database for SEQ ID NO: 9). 
At the time of filing, it would have been prima facie obvious to use the modify the method made obvious by the teachings of Hardman et al, Tanaka et al, and GenBank Accession number KC631816 and use an ABCG2 transporter, including the one taught by the GenBank Accession Number AY017168.  One would have been motivated to use said transporter, for example, to facilitate the secretion of glycosylated cannabinoids.  Given the teachings of Yazaki, one would have had reasonable expectation of success. 

s 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zipp et al (US Patent Publication 2018/0264122, filed on March 22, 2018, effective filing date  September 22, 2016), in view of Hardman et al (BioRxiv Preprint Server for Biology (Cold Spring Harbor), pg. 1-25, published online January 30, 2017), and GenBank Accession number KC631816 (submitted May 22, 2013), as applied to claim 1, above, and further in view of Martins et al (Redox Biology (2014) 2:308-313) and UniProt Accession Number P21179 (E. coli catalase KatE, submitted on May 1, 1991). 
	The claims are drawn to the method of claim 1 further comprising the step of expressing a catalase, including wherein the catalase is HPII, having the nucleotide sequence of SEQ ID NO: 65.  The specification teaches that SEQ ID NO: 65 is a nucleic acid sequence codon-optimized for expression in yeast and encoding the KatE catalase from E. coli, which catalase has the amino acid sequence of SEQ ID NO: 66 (see pages 190-191). 
The teachings of Zipp et al, Hardman et al, and GenBank Accession number KC631816 have been set forth above.  The references do not expressly teach the use of a catalase. 
Martins et al teach that catalases are efficient scavengers of H2O2 in yeast culture and protects the yeast cells from oxidative stress.  Martins et al teach that H2O2 can trigger death when it accumulates at high concentrations in yeast cell culture (Abstract; pg. 308). 
UniProt Accession Number P21179 teaches a catalase with 100% identity to the instant SEQ ID NO: 66.  The sequence alignment is set forth below. 
AC   P21179; P76906; P78066; P78168;
DT   01-MAY-1991, integrated into UniProtKB/Swiss-Prot.
DT   01-MAY-1991, sequence version 1.
DT   08-MAY-2019, entry version 180.

DE            EC=1.11.1.6;
DE   AltName: Full=Hydroxyperoxidase II;
GN   Name=katE; OrderedLocusNames=b1732, JW1721;
OS   Escherichia coli (strain K12).
OC   Bacteria; Proteobacteria; Gammaproteobacteria; Enterobacterales;
OC   Enterobacteriaceae; Escherichia.
OX   NCBI_TaxID=83333;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA], AND PROTEIN SEQUENCE OF 1-10.
RC   STRAIN=K12;
RX   PubMed=1987146;
RA   von Ossowski I., Mulvey M.R., Leco P.A., Borys A., Loewen P.C.;
RT   "Nucleotide sequence of Escherichia coli katE, which encodes catalase
RT   HPII.";
RL   J. Bacteriol. 173:514-520(1991).
RN   [2]
CC   -!- FUNCTION: Decomposes hydrogen peroxide into water and oxygen;
CC       serves to protect cells from the toxic effects of hydrogen
CC       peroxide.
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=2 H2O2 = 2 H2O + O2; Xref=Rhea:RHEA:20309,
CC         ChEBI:CHEBI:15377, ChEBI:CHEBI:15379, ChEBI:CHEBI:16240;
CC         EC=1.11.1.6; Evidence={ECO:0000255|PROSITE-ProRule:PRU10013};
CC   -!- COFACTOR:
CC       Name=heme; Xref=ChEBI:CHEBI:30413;
CC   -!- SUBUNIT: Homotetramer.
CC   -!- INTERACTION:
CC       Self; NbExp=2; IntAct=EBI-549879, EBI-549879;
CC   -!- SUBCELLULAR LOCATION: Cytoplasm {ECO:0000305}.
CC   -!- INDUCTION: By entry into stationary phase.
CC   -!- SIMILARITY: Belongs to the catalase family. HPII subfamily.
CC       {ECO:0000305}.

  Query Match             100.0%;  Score 4004;  DB 1;  Length 753;
  Best Local Similarity   100.0%;  
  Matches  753;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MSQHNEKNPHQHQSPLHDSSEAKPGMDSLAPEDGSHRPAAEPTPPGAQPTAPGSLKAPDT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSQHNEKNPHQHQSPLHDSSEAKPGMDSLAPEDGSHRPAAEPTPPGAQPTAPGSLKAPDT 60

Qy         61 RNEKLNSLEDVRKGSENYALTTNQGVRIADDQNSLRAGSRGPTLLEDFILREKITHFDHE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RNEKLNSLEDVRKGSENYALTTNQGVRIADDQNSLRAGSRGPTLLEDFILREKITHFDHE 120

Qy        121 RIPERIVHARGSAAHGYFQPYKSLSDITKADFLSDPNKITPVFVRFSTVQGGAGSADTVR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 RIPERIVHARGSAAHGYFQPYKSLSDITKADFLSDPNKITPVFVRFSTVQGGAGSADTVR 180

Qy        181 DIRGFATKFYTEEGIFDLVGNNTPIFFIQDAHKFPDFVHAVKPEPHWAIPQGQSAHDTFW 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DIRGFATKFYTEEGIFDLVGNNTPIFFIQDAHKFPDFVHAVKPEPHWAIPQGQSAHDTFW 240

Qy        241 DYVSLQPETLHNVMWAMSDRGIPRSYRTMEGFGIHTFRLINAEGKATFVRFHWKPLAGKA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 DYVSLQPETLHNVMWAMSDRGIPRSYRTMEGFGIHTFRLINAEGKATFVRFHWKPLAGKA 300

Qy        301 SLVWDEAQKLTGRDPDFHRRELWEAIEAGDFPEYELGFQLIPEEDEFKFDFDLLDPTKLI 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SLVWDEAQKLTGRDPDFHRRELWEAIEAGDFPEYELGFQLIPEEDEFKFDFDLLDPTKLI 360

Qy        361 PEELVPVQRVGKMVLNRNPDNFFAENEQAAFHPGHIVPGLDFTNDPLLQGRLFSYTDTQI 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 PEELVPVQRVGKMVLNRNPDNFFAENEQAAFHPGHIVPGLDFTNDPLLQGRLFSYTDTQI 420

Qy        421 SRLGGPNFHEIPINRPTCPYHNFQRDGMHRMGIDTNPANYEPNSINDNWPRETPPGPKRG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 SRLGGPNFHEIPINRPTCPYHNFQRDGMHRMGIDTNPANYEPNSINDNWPRETPPGPKRG 480

Qy        481 GFESYQERVEGNKVRERSPSFGEYYSHPRLFWLSQTPFEQRHIVDGFSFELSKVVRPYIR 540

Db        481 GFESYQERVEGNKVRERSPSFGEYYSHPRLFWLSQTPFEQRHIVDGFSFELSKVVRPYIR 540

Qy        541 ERVVDQLAHIDLTLAQAVAKNLGIELTDDQLNITPPPDVNGLKKDPSLSLYAIPDGDVKG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 ERVVDQLAHIDLTLAQAVAKNLGIELTDDQLNITPPPDVNGLKKDPSLSLYAIPDGDVKG 600

Qy        601 RVVAILLNDEVRSADLLAILKALKAKGVHAKLLYSRMGEVTADDGTVLPIAATFAGAPSL 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 RVVAILLNDEVRSADLLAILKALKAKGVHAKLLYSRMGEVTADDGTVLPIAATFAGAPSL 660

Qy        661 TVDAVIVPCGNIADIADNGDANYYLMEAYKHLKPIALAGDARKFKATIKIADQGEEGIVE 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 TVDAVIVPCGNIADIADNGDANYYLMEAYKHLKPIALAGDARKFKATIKIADQGEEGIVE 720

Qy        721 ADSADGSFMDELLTLMAAHRVWSRIPKIDKIPA 753
              |||||||||||||||||||||||||||||||||
Db        721 ADSADGSFMDELLTLMAAHRVWSRIPKIDKIPA 753

At the time of filing, it would have been prima facie obvious to use the modify the method made obvious by the teachings of Zipp et al, Hardman et al, and GenBank Accession number KC631816, using the teachings of Martins et al, and co-express a catalase in the yeast suspension culture, including wherein the catalase is KatE from E. coli, as taught by UniProt Accession Number P21179.  By codon-optimizing a nucleic acid sequence encoding said KatE for expression in yeast (as taught by Zipp et al, for example), one would have predictably arrived at the nucleic acid sequence of the instant SEQ ID NO: 65 or its functional equivalent.  One would have been motivated to do so in order to protect the yeast culture from the accumulation of hydrogen peroxide as taught by Martins et al. 
Conclusion
17.	No claims are allowed.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662